Citation Nr: 1326813	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee anterior cruciate ligament injury, status post repair.

2.  Entitlement to an initial compensable rating for left eye chorioretinitis pars planitis, status post cryotherapy with partial madarosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for right knee anterior cruciate ligament injury, status post repair, and assigned a 10 percent rating effective from August 22, 2008.  The RO also granted service connection for left eye chorioretinitis pars planitis, status post cryotherapy with partial madarosis, and assigned a noncompensable rating effective from August 22, 2008.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the appellant's claims.  A review of the documents in that file reveals that they are duplicative or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in July 2009.  He has since submitted written statements indicating that he now has symptoms associated with both his right knee and left eye disabilities that are more severe than those reported at his July 2009 VA examinations, including significant right knee instability and total obscuration of vision in the left eye.  Moreover, the Board notes that it has been well over 4 years since the Veteran was last examination.  Therefore, the Board finds that additional examinations are necessary to ascertain the current severity and menifestations of the Veteran's service-connected right knee and left eye disabilities.

Additionally, the record indicates that the Veteran receives treatment for knee pain through the Carl Vinson VA Medical Center in Dublin, Georgia.  The record currently contains VA treatment records only from August 2007 to February 2010.  On remand, any outstanding treatment records should be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (documents generated by VA are considered constructively in the possession of VA adjudicators).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee and left eye disabilities.  After acquiring this information and obtaining any necessary authorization, the RO/A<C should obtain and associate these records with the claims file. 

The RO/AMC should also obtain any outstanding VA medical records, including any ongoing records from the Carl Vinson VA Medical Center in Dublin, Georgia, dated from February 2010 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee anterior cruciate ligament injury, status post repair.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's service-connected right knee disability.  The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left eye chorioretinitis pars planitis, status post cryotherapy with partial madarosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including visual field and visual acuity testing.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's service-connected left eye disability.  The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should identify all manifestations of the disorder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


